 Case 3:19-cr-02064-LAB Document 16 Filed 08/02/19 PageID.20 Page 1 of 5



 1   Victor Pippins
     California State Bar No. 251953
 2   Law Office of Victor Pippins
     225 Broadway Suite 2100
 3   San Diego, California 92101
 4   victor@pippinslaw.com
 5   Attorney for Ms. Gomez
 6
                           UNITED STATES DISTRICT COURT
 7
                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
     UNITED STATES OF AMERICA,                  CASE NO.: 19CR2064-LAB
10
                        Plaintiff,              Chief Judge Larry Alan
11                                              Date: August 5, 2019
           v.                                   Time: 2:00 p.m.
12
     JESSICA GOMEZ,
13                                               Notice of Motion and Memorandum In
                        Defendant.              Support Of Ms. Gomez’s Motions To:
14
                                                   1) Compel discovery;
15                                                 2) Obtain leave to file further motions
16
     TO: Robert Brewer, United States Attorney; and
17       Jill Streja, Assistant United States Attorney:
18
19         Please take notice that on August 5, 2019 at 2:00 p.m., or as soon thereafter as
20   counsel may be heard, Jessica Gomez, through her counsel, Victor Pippins, will ask
21   this Court to enter an order granting the following motions.
22   ///
23   ///
24   ///
25
26
27
28   ///
 Case 3:19-cr-02064-LAB Document 16 Filed 08/02/19 PageID.21 Page 2 of 5



 1
 2                                        MOTIONS
 3         Jessica Gomez, through her attorney, Victor Pippins, pursuant to the United
 4   States Constitution, the Federal Rules of Criminal Procedure, and all other applicable
 5   statutes, case law and local rules, hereby moves this Court for an order:
 6
           (1)    Compelling Discovery;
 7         (2)    Granting Leave to File Further Motions.
 8
           These motions are based upon the instant motions and notice of motions, the
 9
     attached memorandum of points and authorities, and all other materials that may come
10
     to the Court’s attention at the time of the hearing on these motions.
11
                                            Respectfully submitted,
12
13    Dated: August 1, 2019
                                            s/ Victor Pippins
14                                          Victor Pippins
                                            Attorney for Ms. Gomez
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2                            19CR2064-LAB
             MOTION TO COMPEL DISCOVERY AND FOR LEAVE TO FILE FURTHER MOTIONS
 Case 3:19-cr-02064-LAB Document 16 Filed 08/02/19 PageID.22 Page 3 of 5



 1   Victor Pippins
     California State Bar No. 251953
 2   225 Broadway Suite 2100
     San Diego, California 92101
 3
     victor@pippinslaw.com
 4
     Attorney for Ms. Gomez
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
     UNITED STATES OF AMERICA,                   CASE NO.: 19CR2064-LAB
10
                         Plaintiff,              Memorandum of Points and Authorities In
11                                               Support Of Ms. Gomez’ Motions
           v.
12
     JESSICA GOMEZ,
13
                         Defendant.
14
15                                              I.
16                                     BACKGROUND
17         Ms. Gomez was arrested at the San Ysidro Port of Entry on May 12, 2019 as
18   she applied for admission into the United States while driving a vehicle. Upon
19   inspection, approximately 10.86 kilograms of suspected methamphetamine was
20   found in the vehicle. In a lengthy post arrest statement, Ms. Gomez denied
21   knowledge of the packages hidden in the car. During that post-arrest statement,
22   agents insisted that a person besides Ms. Gomez had recently crossed that vehicle
23   into the United States from Mexico. The agents purported to have obtained that
24   evidence by reading the TECS records associated with the vehicle. At the time of
25   her arrest it is alleged that Ms. Gomez possessed a cell phone. Subsequent to the
26   interview, the agents requested and received a warrant permitting them to search that
27   cell phone. To date, Ms. Gomez has not received any TECS records or results of the
28   cell phone search. Jury trial is currently scheduled for August 13, 2019.

                                                3                            19CR2064-LAB
             MOTION TO COMPEL DISCOVERY AND FOR LEAVE TO FILE FURTHER MOTIONS
 Case 3:19-cr-02064-LAB Document 16 Filed 08/02/19 PageID.23 Page 4 of 5



 1                                             II.
 2                          MOTION TO COMPEL DISCOVERY
 3
           Ms. Gomez requests that the government produce the TECS records associated
 4
     with her, as well as the TECS records associated with the vehicle she was driving on
 5
     the day of her arrest. There is a likelihood that the TECS records will include
 6
     exculpatory information, if, as the agent stated, another person or person had been
 7
     crossing that car close in time to Ms. Gomez’s arrest.
 8
 9         If the TECS records show that a third party had recently crossed the vehicle,
10   Ms. Gomez also requests any information that the government possesses regarding
11   that third party. This request includes, but is not limited to, information regarding
12   whether that third party has criminal convictions or is currently under investigation by
13   the government. This, again, would be exculpatory evidence, and thus must be
14   produced if it is in the government’s possession.
15
           After Ms. Gomez’s arrest, the government obtained a court order permitting
16
     them to search the cell phone which was seized from her. Ms. Gomez has not received
17
     any evidenced obtained from that search. She asks the Court to order the government
18
     to produce the evidence obtained from the search of the cell phone forthwith.
19
                                               III.
20
                 MOTION FOR LEAVE TO FILE FURTHER MOTIONS
21
           It is not possible at this time for Ms. Gomez to know what relevant
22
     information will be gleaned when the government produces the TECS records and
23
     results of the cell phone search. In the event that this evidence leads Ms. Gomez to
24
     believe that additional relevant evidence is in the possession of the government, she
25
     requests leave to file further motions.
26
27
28
                                                4                            19CR2064-LAB
             MOTION TO COMPEL DISCOVERY AND FOR LEAVE TO FILE FURTHER MOTIONS
 Case 3:19-cr-02064-LAB Document 16 Filed 08/02/19 PageID.24 Page 5 of 5



 1                                          V.
 2                                  CONCLUSION
 3        For the reasons stated, Ms. Gomez requests this Court grant her motions.
 4                                       Respectfully submitted,
 5
     Dated: August 1, 2019
 6                                       s/ Victor Pippins
                                         Victor Pippins
 7                                       Attorney for Jessica Gomez
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             5                          19CR2064-LAB
           MOTION TO COMPEL DISCOVERY AND FOR LEAVE TO FILE FURTHER MOTIONS
